IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-40884
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOSE SORTO-GUZMAN, also known as
Mario Alberto Padilla-Gutierrez,
also known as Jose Sorto,
also known as Jose Salome Guzman,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-99-CR-69-1
                       --------------------
                          August 16, 2000

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Jose Sorto-Guzman appeals his conviction for one count of

illegal reentry.    He first argues that his indictment was

defective for charging him with a prohibited status offense.

This argument is foreclosed by our recent decision in United

States v. Tovias-Marroquin, __ F.3d __ (5th Cir. July 11, 2000,

No. 99-40881).

     Sorto argues that the indictment was defective for failure


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-40884
                                  -2-

to allege specific intent.    This issue was already decided

adversely to him.    See United States v. Trevino-Martinez, 86 F.3d

65, 68-69 (5th Cir. 1996).    He next argues that the district

court erred in declining to give his requested jury instructions.

However, these instructions were not an accurate statement of

law.    Consequently, the district court did not abuse its

discretion in declining to give these requested instructions.

See United States v. Chaney, 964 F.2d 437, 444 (5th Cir. 1992).

       Sorto’s final argument is that his indictment should have

been dismissed because his prior deportation violated due

process.    This issue has already been decided adversely to him in

United States v. Benitez-Villafuerte, 186 F.3d 651, 656-60 (5th

Cir. 1999), cert. denied, 120 S. Ct. 838 (2000).    Sorto has

failed to demonstrate any error in his district court

proceedings.    Accordingly, the judgment of the district court is

AFFIRMED.